Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2021

                                     No. 04-21-00440-CV

                 IN THE INTEREST OF E.A.T. JR. AND E.A.T., Children,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01457
                      The Honorable Kimberly Burley, Judge Presiding


                                        ORDER
        The trial court signed a final appealable order on September 18, 2021. Because this is an
accelerated appeal, the notice of appeal was due by October 8, 2021. See Tex. R. App. P.
26.1(b). A motion for extension of time to file the notice of appeal was due by October 25,
2021. See Tex. R. App. P. 26.3. Appellant filed his notice of appeal on October 11, 2021—
within the time allowed for filing a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we ORDER appellant to file a response presenting a reasonable explanation for failing to file the
notice of appeal in a timely manner by November 5, 2021. If appellant fails to respond within
the time provided, the appeal will be dismissed for want of jurisdiction. See Tex. R. App. P.
42.3(c). All other appellate deadlines are suspended until further order of this court.



                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court